DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicants amendments to the specification filed on July 25th, 2022 have been accepted.

Drawings
	Applicants amendments to the specification filed on July 25th, 2022 have been accepted and overcome the objections to the drawings.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
A computer-implemented method for determining a rain event warning confidence, the method comprising:
receiving an indication of the rain event warning for one or more locations;
for a respective rain event warning, obtaining sensor data in the form of one or more images depicting a weather condition within a region that includes the one or more locations with which the respective rain event warning is associated;
evaluating the sensor data to determine whether the sensor data is indicative of rain; and
determining the rain event warning confidence based at least in part on evaluation of the sensor data by:
determining a ratio of a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to not represent rain to a total number of rain event warnings, and 
wherein the total number of rain event warnings comprise a sum of a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to represent rain and a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to not represent rain; and
causing the rain event warning to be published in an instance in which the rain event warning confidence satisfies a confidence threshold.

Allowable Subject Matter
Regarding Claims 1, 9, and 17:
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Mehta discloses:
A computer-implemented method for determining a rain event warning confidence, the method comprising.  Paragraph [0051] describes a warning that contains information about weather-based events, such as “heavy rain, thunderstorms, and snowstorms.”  This paragraph also describes making predictions regarding the probability of occurrence and the impact of the weather-based event on the probability of occurrence.
receiving an indication of the rain event warning for one or more locations.  Paragraph [0030] describes the definition for location.  Paragraph [0044] escribes a subject can be a passenger in a motor vehicle.  Paragraph [0050] describes a warning that can communicate information to a vehicle in a certain geographic location.  Paragraph [0051] describes a warning that contains information about weather-based events, such as “heavy rain, thunderstorms, and snowstorms.”  This paragraph also describes making predictions regarding the probability of occurrence and the impact of the weather-based event on the probability of occurrence.
causing the rain event warning to be published in an instance in which the rain event warning confidence satisfies a confidence threshold.  Paragraph [0047] describes that warnings may be send automatically whenever a risk prediction exceeds a defined risk threshold by a minimum percentage, such as 10%. Additionally, “A defined risk threshold may comprise an average of a plurality of risk predictions corresponding to the defined geographic location. A defined risk threshold may comprise an average of a plurality of risk predictions corresponding to a plurality of defined geographic locations.”
	Mehta does not teach sensor data corresponding to a weather condition within a region.
Becker teaches:
for a respective rain event warning, obtaining sensor data in the form of one or more images depicting a weather condition within a region that includes the one or more locations with which the respective rain event warning is associated.  Paragraph [0013] describes a vehicle that can include temperature or rain sensors to collect data regarding environmental conditions.  Paragraph [0023] describes that this vehicle day is indicative of environmental conditions.  Additionally, the vehicle can communicate collected data to a server or a database to populate a weather map.  Paragraph [0043] describes one or more vehicle cameras that can collect data allowing a determination that an environmental condition is visible at the vehicle’s location.  In some examples, this can include weather data that is a raw image captured by one or more cameras of the vehicle.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Mehta to incorporate the teachings of Becker to show sensor data corresponding to a weather condition within a region.  One would have been motivated to do so because Mehta already relies on receiving data from one or more communication devices.  Becker teaches how this data is gather so that Mehta can use it.  Additionally, Becker is aimed at generating a real time map of environmental conditions using one or more vehicle sensors ([0002] of Becker).
	Mehta and Becker teach:
evaluating the sensor data to determine whether the sensor data is indicative of rain.  Paragraph [0046] of Becker describes an emergency prediction system that obtains data from one or more communication devices.  Paragraph [0013] of Becker describe a vehicle that can include temperature or rain sensors to collect data regarding environmental conditions.  Paragraph [0023] of Becker describe that this vehicle day is indicative of environmental conditions.  Paragraph [0048] of Mehta describes a warning that can be based on a prediction model using data comprising emergency data, environmental data, and event data.  This is equivalent to the claim because the data generated from the vehicle in Becker is evaluated by the system in Mehta to check if the sensor data is indicative of rain.
and determining the rain event warning confidence based at least in part on evaluation of the sensor data.  Paragraph [0051] of Mehta describes a warning that contains information about weather-based events, such as “heavy rain, thunderstorms, and snowstorms.”  This paragraph also describes making predictions regarding the probability of occurrence and the impact of the weather-based event on the probability of occurrence.  Paragraph [0046] of Becker describes an emergency prediction system that obtains data from one or more communication devices.  Paragraph [0013] of Becker describe a vehicle that can include temperature or rain sensors to collect data regarding environmental conditions.  Paragraph [0023] of Becker describe that this vehicle day is indicative of environmental conditions.  Paragraph [0048] of Mehta describes a warning that can be based on a prediction model using data comprising emergency data, environmental data, and event data.  This is equivalent to the claim because Becker provides the data and Mehta evaluates the data to determine a rain event warning confidence.
	However, the prior art of record fails to teach:
determining a ratio of a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to not represent rain to a total number of rain event warnings, 
and wherein the total number of rain event warnings comprise a sum of a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to represent rain and a number of rain event warnings for which the one or more images depicting the weather condition within the region that includes the one or more locations with which the rain event warnings are associated are identified to not represent rain.
Claims 1 – 4, 7 – 13, and 15-23 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haas (US Pub No: 2016/0178803 A1): An approach for forecasting local weather patterns. The approach includes a method that includes receiving, by at least one computing device, images that include weather related information. The method includes analyzing, by the at least one computing device, the images to determine particular types of weather phenomena. The method includes analyzing, by the at least one computing device, the images to determine a motion of the particular types of weather phenomena. The method includes determining, by the at least one computing device, a weather forecast based on the analyzed images and the motion of the particular types of weather phenomena.
Hiroki (US Patent No: 9,818,238 B2): A state predicting circuitry predicts a route showing a future change in the vehicle state from among a plurality of routes from a first node to a second node. The first node corresponds to the current vehicle state. The second node corresponds to the vehicle state after having transitioned a predetermined number of times from the first node. The state predicting circuitry predicts a route in which at least one of an accumulated value of the node that exists in the routes and an accumulated value of the link that exists in the routes is greatest, from among the plurality of routes.
Turlapaty (NPL): Data assimilation of satellite-based observations of hydrological variables with full numerical physics models can be used to downscale these observations from coarse to high resolution to improve microwave sensor-based soil moisture observations. Moreover, assimilation can also be used to predict related hydrological variables, e.g., precipitation products can be assimilated in a land information system to estimate soil moisture. High quality spatio-temporal observations of these processes are vital for a successful assimilation which in turn needs a detailed analysis and improvement. In this research, pattern recognition and adaptive signal processing methods are developed for the spatio-temporal analysis and enhancement of soil moisture and precipitation datasets. These methods are applied to accomplish the following tasks: (i) a consistency analysis of level-3 soil moisture data from the Advanced Microwave Scanning Radiometer – EOS (AMSR-E) against in-situ soil moisture measurements from the USDA Soil Climate Analysis Network (SCAN). This method performs a consistency assessment of the entire time series in relation to others and provides a spatial distribution of consistency levels. The methodology is based on a combination of wavelet-based feature extraction and one-class support vector machines (SVM) classifier. Spatial distribution of consistency levels is presented as consistency maps for a region, including the states of Mississippi, Arkansas, and Louisiana. These results are well correlated with the spatial distributions of average soil moisture, and the cumulative counts of 9 dense vegetation; (ii) a modified singular spectral analysis-based interpolation scheme is developed and validated on a few geophysical data products including GODAE's high resolution sea surface temperature (GHRSST). This method is later employed to fill the systematic gaps in level-3 AMSR-E soil moisture dataset; (iii) a combination of artificial neural networks and vector space transformation function is used to fuse several high-resolution precipitation products (HRPP). The final merged product is statistically superior to any of the individual datasets over a seasonal period. The results have been tested against ground-based measurements of rainfall over our study area and average accuracies obtained are 85% in the summer and 55% in the winter 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665